Appeal and cross appeal from certain parts of an order of Supreme Court, Erie County (Whelan, J.), entered October 19, 2001, which granted the motion of defendant Buffalo Industrial Park, Inc. to renew and upon renewal refused to vacate that part of its prior order granting the cross motion of plaintiffs.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by vacating that part of the order in appeal No. 1 granting plaintiffs’ cross motion and by denying plaintiffs’ cross motion and as modified the order is affirmed without costs.
Same memorandum as in Ciesielski v Buffalo Indus. Park ([appeal No. 1] 299 AD2d 817). Present — Green, J.P., Hayes, Hurlbutt, Gorski and Lawton, JJ.